Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Before being hired as a member of a mobile crew that cleaned floors, claimant was given a copy of the employer’s drug testing policy and acknowledged that he had thoroughly read it. When the employer subsequently suspected drug use among the crew members, it requested that the entire crew, including claimant, submit to a drug test. Claimant refused and was subsequently terminated from his employment. We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s decision disqualifying claimant from receiving unemployment insurance benefits. Claimant was fully aware of the employer’s drug testing policy at the time he was hired. By refusing to submit to the drug test, claimant knowingly violated his employer’s policy, thereby engaging in misconduct (see, Matter of Grover [Waste-Stream— Sweeney], 233 AD2d 809, 810). We have reviewed claimant’s remaining contentions, including his assertion that his human rights were violated, and find them to be lacking in merit.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.